     Case 4:21-cv-02136 Document 1-5 Filed on 06/30/21 in TXSD Page 1 of 6                   5/27/2021 11 :57 AM
                                                                   Marilyn Burgess - District Clerk Harris County
                                                                                         Envelope No. 53875366
                       2021-31870 I Court: 113                                                  By: Patricia Jones
                                                                                      Filed: 5/27/2021 11:57 AM

                              Cause No.   --
NAHID KHATIB,                                   §        IN THE DISTRICT COURT OF
  Plaintiff,                                    §
                                                §
V.                                              §            HARRIS COUNTY, TEXAS
                                                §
ROSS STORES, INC. and                           §
JEFF JENKINS,                                   §
   Defendants.                                  §            -- JUDICIAL DISTRICT
                          PLAINTIFF'S ORIGINAL PETITION

TO THE HONORABLE JUDGE OF SAID COURT:

      COMES NOW, NAHID KHATIB, (hereinafter "KHATIB" or "PLAINTIFF"), and files

Plaintiff's Original Petition complaining of ROSS STORES, INC. and JEFF JENKINS,

(collectively "DEFENDANTS"), and for cause of action and grounds for recovery would

respectfully show unto this Honorable Court the following:

                                      I. PARTIES

      PLAINTIFF, NAHID KHATIB, is an individual who resided in Texas at the time the

cause(s) of action accrued.

      Defendant, ROSS STORES, INC., ('ROSS), a corporation organized and existing

under the laws of the State of Delaware, is authorized to do business in Texas and may

be served with process by serving its Registered Agent, CT CORPORATION SYSTEM,

at 350 N. ST. PAUL STREET, SUITE 2900, DALLAS, TEXAS 75201, or wherever it may

be found.

      Defendant, JEFF JENKINS, (JENKINS"), is an individual who resided in Texas at

the time the cause(s) of action made the basis of this lawsuit accrued. Defendant

JENKINS may be served with process at his last known place of employment: 9815A


                                                                                EXHIBIT
                                                                                                    exhibitsticker.com




                                                                                     B-1
                                            1
     Case 4:21-cv-02136 Document 1-5 Filed on 06/30/21 in TXSD Page 2 of 6




FARM TO MARKET 1960 BYPASS ROAD W, HUMBLE, TX 77338, or wherever he may

be found.

                     II. JURISDICTION, VENUE & ANTI-REMOVAL

       This Court has jurisdiction over this controversy, because the damages are within

the jurisdictional limits of this Court. Venue is proper in Harris County, Texas, pursuant to

Tex. CPRC $15.002, because a substantial part of the events or omissions giving rise to

the claims occurred in Harris County. Removal of this case to Federal Court would be

improper, because complete diversity of citizenship does not exist (there is no diversity

jurisdiction) and no federal question exists (no federal question jurisdiction).

                                  Ill. DISCOVERY LEVEL

       PLAINTIFF requests that discovery in this case be governed at the Level 3

category, pursuant to Tex. R. Civ. P. 190.4.

                              IV. FACTUAL BACKGROUND

       On or about October 21, 2019, KHATIB was an invitee of DEFENDANTS,

shopping at ROSS' store at 9815A FARM TO MARKET 1960 BYPASS ROAD W,

HUMBLE, TX 77338, which ROSS owned and negligently operated, and on information

and belief Defendant JENKINS negligently managed, when suddenly and without

warning, PLAINTIFF fell off of a slippery stool, which caused PLAINTIFF severe injuries

and damages.

       DEFENDANTS' failure to inspect, maintain and/or repair ROSS' premises, failure

to prevent unreasonably dangerous condition(s) on the premises and failure to warn

KHATIB of the unreasonably dangerous condition(s) caused KHATIB's severe injuries.




                                               2
     Case 4:21-cv-02136 Document 1-5 Filed on 06/30/21 in TXSD Page 3 of 6




                              V. CAUSES OF ACTION
                      NEGLIGENCE: AGAINST ALL DEFENDANTS

       PLAINTIFF contends that she was an invitee of DEFENDANTS at the time of the

accident. Because ROSS' store was open to the public, and KHATIB was an invitee of

ROSS' store, ROSS had extended an invitation to KHATIB to be in its store. Both ROSS,

as premises owner/operator, and JENKINS, as premises manager, owed KHATIB the

duty of reasonable care to warn her and/or make reasonably safe any known dangerous

condition, and/or to reduce or eliminate any unreasonable risk of harm to KHATIB while

an invitee.

       KHATIB would show that DEFENDANTS breached the duty of ordinary care owed

to her as an invitee. KHATIB contends that the accident made the basis of this lawsuit

occurred,     because DEFENDANTS committed various acts and/or omissions of

negligence that were a direct and/or proximate cause of the injuries and damages

sustained by KHATIB, to include, but not limited to, the following: ROSS, as premises

owner/operator, and JENKINS, as premises manager:

       (a)     Failed to ensure that the premises were safe for invitees and the public, and
               free from conditions that posed an unreasonable risk of harm to a person
               present on the property;

       (b)     Failed to warn or give notice to KHATIB of any unreasonable risk of harm
               to KHATIB;

       (c)     Failed to make reasonably safe the dangerous conditions, which as a direct
               and proximate result, caused KHATIB to sustain serious bodily injuries;

       (d)     Failed to inspect, maintain and/or repair the premises;

       (e)     Failed to maintain responsibility in regards to protecting the safety of
               invitees/guests/patrons/the public; and




                                             3
    Case 4:21-cv-02136 Document 1-5 Filed on 06/30/21 in TXSD Page 4 of 6




      (f)    Failed to follow and/or implement safety and health policies, procedures,
             regulations, and/or rules that would protect the public at large, including
             KHATIB, from being harmed or injured.

                         NEGLIGENCE: AGAINST JENKINS

      Including and in addition to the above, JENKINS committed various acts and/or

omissions of negligence that were a direct and/or proximate cause of the injuries and

damages sustained by KHATIB, to include, but not limited to, the following: JENKINS, as

premises manager:

      (a)    Failed to ensure that the premises were safe for invitees and the public and
             free from conditions that posed an unreasonable risk of harm to a person
             present on the property;

      (b)    Failed to adequately hire, train and/or supervise personnel at the premises;
             and

      (c)    Failed to make reasonably safe the dangerous conditions to persons on the
             premises.

                              RESPONDEAT SUPERIOR

      Further, pursuant to the doctrine of respondeat superior, ROSS as the

owner/operator of the premises, should be held responsible for the negligent actions and

conduct of one or more of its employees, agents or servants (including JENKINS), which

directly and proximately caused the serious injuries of which KHATIB now complains.

      DEFENDANTS' negligent conduct and/or omissions, as described above, taken

singularly or in any combination, were the direct and/or proximate cause of the accident

and KHATIB's injuries.




                                           4
    Case 4:21-cv-02136 Document 1-5 Filed on 06/30/21 in TXSD Page 5 of 6




                                     VI. DAMAGES

      As a direct and proximate result of the above-described acts of negligence of

DEFENDANTS, KHATIB will show she suffered actual damages within the jurisdictional

limits of this Court. Specifically, KHATIB's damages are as follows:

      (a)    Physical pain and mental anguish in the past and future in an amount to be
             determined by the jury;

      (b)    Reasonable and necessary cost of medical care and treatment in the past
             and future;

      (c)    Physical impairment in the past and future in an amount to be determined
             by the jury;

      ( d)   Wage loss in the past and future;

      ( e)   Loss of earning capacity in the past and future;

      (f)    Pre-judgment and post-judgment interest;

      (g)    All other special items of damage necessarily incurred as a result of
             DEFENDANTS' conduct; and

      (h)    Monetary relief greater than $250,000.00, but less than $1,000,000.00.

                                  VII. JURY DEMAND

       PLAINTIFF demands a trial by jury on all issues set forth herein.

                               VIII. RULE 193.7 NOTICE

       Pursuant to Rule 193.7 of the Texas Rules of Civil Procedure, PLAINTIFF KHATIB

hereby gives actual notice to DEFENDANTS that any and all documents produced may

be used against the DEFENDANTS at any pre-trial proceeding and/or at the trial of this

matter without the necessity of authenticating the documents.




                                            5
     Case 4:21-cv-02136 Document 1-5 Filed on 06/30/21 in TXSD Page 6 of 6




                             IX. CONDITIONS PRECEDENT

       All conditions precedent to DEFENDANTS' liability have either occurred or been

satisfied.

                                      X. MISNOMER

        In the event any party or parties are misnamed, or are not included herein, it is

PLAINTIFF's contention that such was a "misnomer" of parties named herein.

                                       XI. PRAYER

        For these reasons, PLAINTIFF prays this court cite DEFENDANTS to appear and

answer herein and that PLAINTIFF have judgment taken against DEFENDANTS, jointly

and severally, and recover all damages allowed by law, pre-judgment and post-judgment

interest as allowed by law, costs of court and all other relief, both general and special, at

law or in equity, which this Honorable Court deems appropriate.

                                           Respectfully submitted,

                                          SMITH   & HASSLER

                                          7a • LI
                                          Texas Bar No. 24005953
                                          1tong Pon
                                          Texas Bar No. 24113439
                                          1225 North Loop West, Suite 525
                                          Houston, Texas 77008
                                          For E-service Only:
                                          cordell@sm ithandhassler. com
                                          Tele: (713) 739-1250
                                          Fax: (713) 864-7226

                                          ATTORNEYS FOR PLAINTIFF
                                          NAHID KHATIB




                                             6
